      Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 1 of 29
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                    March 01, 2021
                   IN THE UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

CASIMIRO BUSTOS SANDOVAL,                     §
TDCJ #1911319,                                §
                                              §
         Petitioner,                          §
                                              §
VS.                                           §     CIVIL ACTION NO. H-20-0865
                                              §
BOBBY LUMPKIN,1 Director, Texas               §
Department of Criminal Justice,               §
Correctional Institutions Division,           §
                                              §
         Respondent.                          §

                          MEMORANDUM AND ORDER

       State inmate Casimiro Bustos Sandoval has filed a petition for a federal writ

of habeas corpus under 28 U.S.C. § 2254 [Doc. # 1], seeking relief from a conviction

entered against him in Harris County, Texas. He has also filed memorandum in

support [Doc. # 4]. The respondent has answered with a motion for summary

judgment [Doc. # 8]. Sandoval has not filed a response and his time to do so has

expired. After reviewing all of the pleadings, the state court records, and the

applicable law, the Court will grant the respondent’s motion and dismiss this action

for the reasons explained below.


1
       The court substitutes Bobby Lumpkin, who has succeeded former respondent Lorie
Davis as Director of the Texas Department of Criminal Justice – Correctional Institutions
Division, as the respondent in this case pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure.
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 2 of 29




I.    BACKGROUND

      A grand jury in Harris County, Texas, returned an indictment against

Sandoval in Cause No. 1353837, charging him with murder by intentionally causing

the death of Cesareo Herrera by shooting him with a deadly weapon, namely a

firearm.2 After a trial in the 248th District Court for Harris County, a jury found

Sandoval guilty as charged and sentenced him to 50 years’ imprisonment in the

Texas Department of Criminal Justice – Correctional Institutions Division

(“TDCJ”).3

      On direct appeal, Sandoval argued that the trial court erred by overruling a

timely objection raised by defense counsel to improper argument by the prosecutor

during the guilt-innocence phase of the trial.4 The prosecutor’s comment concerned

a young child and others who witnessed the offense, but were afraid to testify.5 An

intermediate court of appeals rejected this claim after finding that the prosecutor’s

argument was supported by the evidence, which was summarized as follows:

            On June 22, 2012, Cesareo Herrera was shot and killed outside
      the Mi Familia grocery store in Harris County. Monica Alvarez, a store
2
        Indictment [Doc. # 9-29], at 111. For purposes of identification, all page numbers
reference the pagination for each docket entry imprinted by the Court’s electronic case
filing system (ECF).
3
      Judgment of Conviction by Jury [Doc. # 9-29], at 116.
4
      Appellant’s Brief [Doc. # 9-5], at 5.
5
      Id. at 6.

                                              2
Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 3 of 29




 employee, heard what she first thought were fireworks, but called
 police when she saw people on the store surveillance cameras running.
 Herrera was dead when police arrived at the scene. The shooting took
 place near volleyball courts adjacent to the grocery store.

        Elida Bronfield testified that she lived in an apartment across the
 street from the grocery store, and she often saw young men playing in
 the volleyball court next to the store. At about 7:30 p.m. on June 22,
 Bronfield and her daughter were on her balcony looking toward the
 store. Bronfield saw approximately 80 people near the volleyball court,
 and observed [Sandoval] pull a gun out of the pocket of his shorts.
 Bronfield testified that [Sandoval] pointed the weapon at the ground
 and fired it. [Sandoval] then pointed the gun at the victim and shot him.
 After he shot the victim, [Sandoval] got in a truck and left.

        Jaime Duarte lived near the grocery store and visited there many
 times. On June 22, Duarte arrived at the location between 7:00 and 8:00
 p.m., and there were many people already there including [Sandoval].
 When Duarte first saw [Sandoval] he was “with some friends of his”
 and, as they drank, “they ended up getting upset at each other.” He
 heard [Sandoval] say to the victim, “Nobody messes with my friend.”
 [Sandoval] took out a gun and shot it at the ground. The gun jammed
 after the first shot, but [Sandoval] eventually shot the victim.

        Deputy Mario Quintanilla investigated the shooting. When
 Quintanilla reviewed the surveillance footage from a camera located
 outside the grocery store he saw that at the time of the shooting there
 were several witnesses in the area. By the time Quintanilla arrived on
 the scene those witnesses had left the area. Quintanilla testified that it
 was difficult to find witnesses in this case because most of the people
 in the neighborhood are afraid to speak to the police due to their
 undocumented status.

       Through canvassing the neighborhood Quintanilla learned that
 Bronfield and her daughter had witnessed the shooting from their
 apartment across the street from the grocery store. Quintanilla also
 learned that J.T., a ten-year-old boy, had been at the volleyball courts
 standing next to [Sandoval’s] two sons when the shooting occurred.
 Quintanilla met with J.T. and his mother, learned that they knew the


                                     3
    Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 4 of 29




      suspect in the shooting and his sons, but that they were afraid to come
      forward.

             After obtaining positive identifications through a photo spread
      from Bronfield, her daughter, and Duarte, Quintanilla went back to
      J.T.’s house and showed him the same photo spread.

             Quintanilla obtained an arrest warrant, but was unable to locate
      [Sandoval]. Quintanilla learned that [Sandoval] may have fled to
      Mexico, but was receiving mixed information. Seven to eight months
      later [Sandoval] was arrested.

Sandoval v. State, No. 14-14-00140-CR, 2015 WL 545776, at *1-2 (Tex. App. —

Houston [14th Dist.], Feb. 10, 2015, no pet.). Sandoval was granted leave to submit

an out-of-time petition for discretionary review by the Texas Court of Criminal

Appeals,6 but he did not file one.7

      Sandoval challenged his conviction further in a state habeas corpus

application under Article 11.07 of the Texas Code of Criminal Procedure, alleging

that he was denied effective assistance of counsel at his trial.8 After considering an

affidavit from defense counsel,9 the state habeas corpus entered findings of fact and




6
      See Ex parte Sandoval, Writ No. 87,969-02 [Doc. # 9-24], at 1-2.
7
       See Respondent’s Motion for Summary Judgment, Exhibit A [Doc. # 8-1] at 2
(statement from the Clerk of Court for the Texas Court of Criminal Appeals).
8
      State Habeas Application [Doc. # 9-29], at 11-13.
9
      Supplemental Affidavit of Defense Counsel [Doc. # 9-29], at 82-86.

                                          4
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 5 of 29




conclusions of law, recommending that relief be denied.10 The Texas Court of

Criminal Appeals followed that recommendation, denying relief without a written

order based on the state habeas corpus court’s findings and its own independent

review of the record.11

      In the federal habeas corpus petition now pending before this Court, Sandoval

seeks relief from his murder conviction under 28 U.S.C. § 2254 on the following

grounds: (1) the State engaged in prosecutorial misconduct by making improper

argument; and (2) he was denied effective assistance of counsel when his defense

attorney failed to: (a) ask the venire panel if any of the potential jurors were related

to or knew the State’s witnesses, the victim, or the victim’s friends or family to

determine bias; (b) object to improper argument about an extraneous offense of

evading arrest; (c) object to improper questioning of Deputy Quintanilla about

witnesses who did not testify; (d) object to improper questioning of Deputy

Quintanilla about a witness who was afraid to testify; (e) impeach an eye-witness

and file a motion for mistrial or motion for new trial based on his testimony; or (f)

object to improper argument that bolstered witness credibility.12

10
      Findings of Fact and Conclusions of Law [Doc. # 9-29], at 88-99.
11
      Action Taken on Writ No. 87,969-03 [Doc. # 9-28], at 1.
12
       Petition [Doc. # 1], at 6-8; Memorandum in Support [Doc. # 4], at 12-25. The
petitioner’s claims have been liberally construed and re-ordered for purposes of analysis.
See Haines v. Kerner, 404 U.S. 519, 521 (1972) (per curiam).

                                            5
      Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 6 of 29




       The respondent moves for summary judgment, arguing that Sandoval

procedurally defaulted his claim that the prosecutor engaged in misconduct by

making improper argument by failing to exhaust remedies regarding this issue.13

The respondent argues further that Sandoval’s ineffective-assistance claims are

without merit.14

II.    STANDARD OF REVIEW

       Before a state prisoner can seek federal habeas corpus review he is required

to exhaust remedies by presenting his claims for adjudication in a procedurally

proper manner in state court. See 28 U.S.C. § 2254(b); O’Sullivan v. Boerckel, 526

U.S. 838, 844-45 (1999). A Texas prisoner must present the substance of his claims

to the highest state court for criminal matters, which is the Texas Court of Criminal

Appeals, in either a petition for discretionary review from his direct appeal or an

application for state habeas relief under Article 11.07 of the Texas Code of Criminal

Procedure. See Whitehead v. Johnson, 157 F.3d 384, 387 (5th Cir. 1998); see also

Busby v. Dretke, 359 F.3d 708, 723 (5th Cir. 2004) (“Habeas petitioners must

exhaust state remedies by pursuing their claims through one complete cycle of either

state direct appeal or post-conviction collateral proceedings.”). Where a prisoner



13
       Respondent’s Motion for Summary Judgment [Doc. # 8], at 7-10.
14
       Id. at 10-24.

                                         6
    Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 7 of 29




fails to pursue available state remedies, or where remedies are rendered unavailable

by a prisoner’s own procedural default, federal courts are barred from reviewing the

claims. See Coleman v. Thompson, 501 U.S. 722, 31-32 (1991); Sones v. Hargett,

61 F.3d 410, 416 (5th Cir. 1995).

      Claims that have been properly raised and adjudicated on the merits are

subject to the legal standard found in the Antiterrorism and Effective Death Penalty

Act (“AEDPA”), 28 U.S.C. § 2254(d). Under this standard, a federal habeas corpus

court may not grant relief unless the state court’s adjudication “resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States[.]” 28 U.S.C.

§ 2254(d)(1). “A state court’s decision is deemed contrary to clearly established

federal law if it reaches a legal conclusion in direct conflict with a prior decision of

the Supreme Court or if it reaches a different conclusion than the Supreme Court on

materially indistinguishable facts.” Matamoros v. Stephens, 783 F.3d 212, 215 (5th

Cir. 2015) (citations omitted). To constitute an “unreasonable application of” clearly

established federal law, a state court’s holding “must be objectively unreasonable,

not merely wrong; even clear error will not suffice.” Woods v. Donald, 575 U.S. 312,

316 (2015) (citation omitted). “To satisfy this high bar, a habeas petitioner is

required to ‘show that the state court’s ruling on the claim being presented in federal

court was so lacking in justification that there was an error well understood and


                                           7
    Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 8 of 29




comprehended in existing law beyond any possibility for fairminded disagreement.’”

Woods, 575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

      The Supreme Court has emphasized that 28 U.S.C. § 2254(d) “imposes a

‘highly deferential standard for evaluating state-court rulings, . . . [which] ‘demands

that state-court decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S.

766, 773 (2010) (citations omitted). This standard is intentionally “difficult to meet”

because it was meant to bar relitigation of claims already rejected in state

proceedings and to preserve federal habeas review as “a ‘guard against extreme

malfunctions in the state criminal justice systems,’ not a substitute for ordinary error

correction through appeal.”     Richter, 562 U.S. at 102-03 (quoting Jackson v.

Virginia, 443 U.S. 307, 332, n.5 (1979) (Stevens, J., concurring)).

      A state court’s factual determinations are also entitled to deference on federal

habeas corpus review. Findings of fact are “presumed to be correct” unless the

petitioner rebuts those findings with “clear and convincing evidence.” 28 U.S.C.

§ 2254(e)(1). Where a claim presents a question of fact, a petitioner cannot obtain

federal habeas relief unless he shows that the state court’s denial of relief “was based

on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d)(2). A federal habeas corpus court

“may not characterize these state-court factual determinations as unreasonable

‘merely because [it] would have reached a different conclusion in the first instance.’”


                                           8
       Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 9 of 29




Brumfield v. Cain, 576 U.S. 305, 313-14 (2015) (quoting Wood v. Allen, 558 U.S.

290, 301 (2010)). “Instead, § 2254(d)(2) requires that [a federal court] accord the

state trial court substantial deference.” Id.

III.    DISCUSSION

        A.     Prosecutorial Misconduct – Improper Argument (Claim 1)

        Sandoval contends that he is entitled to relief because of an improper comment

made by the prosecutor during closing argument regarding witnesses who were

afraid to testify.15 Sandoval acknowledges in his pleadings that this claim was

rejected by an intermediate court of appeals.16 The respondent notes that Sandoval

did not appeal further by raising this claim before the Texas Court of Criminal

Appeals in a petition for discretionary review or in his state habeas corpus

application.17 Because Sandoval failed to exhaust available state court remedies and

cannot return to state court because of the Texas rule that bars successive habeas

applications as an abuse of the writ, the respondent maintains that this claim must

be dismissed as barred by the doctrine of procedural default.18




15
        Petition [Doc # 1], at 8; Memorandum [Doc. # 4], at 25.
16
        Memorandum [Doc. # 4], at 25.
17
        Respondent’s Motion for Summary Judgment [Doc. # 8], at 7-8.
18
        Id. at 8-10.
                                            9
   Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 10 of 29




      The record confirms that Sandoval did not raise his claim of prosecutorial

misconduct in a petition for discretionary review or in his state habeas corpus

application that was denied by the Texas Court of Criminal Appeals. The Texas

Court of Criminal Appeals would bar any attempt to raise this claim in a subsequent

state habeas application as an abuse of the writ. See Tex. Code Crim. Proc. art.

11.07, § 4; Ex parte Whiteside, 12 S.W.3d 819, 821-22 (Tex. Crim. App. 2000). The

Fifth Circuit has recognized that dismissal of a state habeas application for abuse of

the writ by the Texas Court of Criminal Appeals constitutes a procedural default that

is sufficient to bar federal habeas review of a petitioner’s claims. See Nobles v.

Johnson, 127 F.3d 409, 423 (5th Cir. 1997); Fearance v. Scott, 56 F.3d 633, 642

(5th Cir. 1995). Consequently, federal habeas review of this claim is precluded

unless Sandoval can show cause for the default and resulting prejudice, or

demonstrate that the Court’s failure to consider the claims would result in a

“fundamental miscarriage of justice.” Coleman, 501 U.S. at 750-51. To satisfy the

exception reserved for fundamental miscarriages of justice, a petitioner must provide

the court with evidence that would support a “colorable showing of factual

innocence.” Kuhlmann v. Wilson, 477 U.S. 436, 454 (1986).

      Sandoval has not filed a response to the respondent’s motion for summary

judgment and the record does not otherwise disclose any cause for his default or that

a fundamental miscarriage of justice will result from the failure to consider this


                                         10
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 11 of 29




claim. Accordingly, Sandoval’s claim that the prosecutor engaged in misconduct by

making an improper comment during closing argument is procedurally barred from

federal review and the respondent is entitled to summary judgment on this issue.

Alternatively, the claim is without merit for reasons set forth by the intermediate

court of appeals, which found that the prosecutor’s argument was supported by the

evidence and was not improper. See Sandoval v. State, No. 14-14-00140-CR, 2015

WL 545776, at *2-3 (Tex. App. — Houston [14th Dist.], Feb. 10, 2015, no pet.).

       B.    Ineffective Assistance of Counsel (Claim 2)

       Sandoval contends that he was denied effective assistance of counsel at his

trial because his attorney failed to (a) ask the venire panel if any of the potential

jurors were related to or knew the State’s witnesses, the victim, or the victim’s

friends or family to determine bias; (b) object to improper argument about an

extraneous offense of evading arrest; (c) object to improper questioning of Deputy

Quintanilla about witnesses who did not testify; (d) object to improper questioning

of Deputy Quintanilla about a witness who was afraid to testify; (e) impeach an eye-

witness and file a motion for mistrial or motion for new trial based on his testimony;

or (f) object to improper argument that bolstered witness credibility.19 Citing the




19
       Petition [Doc. # 1], at 6-8; Memorandum in Support [Doc. # 4], at 12-25.

                                           11
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 12 of 29




cumulative effect of these errors, Sandoval maintains that he is entitled to relief.20

The state habeas corpus court rejected these claims after considering an affidavit

from defense counsel,21 concluding that Sandoval was not denied effective

assistance under the legal standard found in Strickland v. Washington, 466 U.S. 668

(1984).22

       As the state habeas corpus court correctly determined, a criminal defendant’s

ineffective-assistance claim is analyzed under the clearly established standard set

forth in Strickland. See Williams v. Taylor, 529 U.S. 362, 390-91 (2000). To prevail

under this standard, a defendant must demonstrate both constitutionally deficient

performance by counsel and actual prejudice as a result of the alleged deficiency.

See Strickland, 466 U.S. at 687. “Unless a defendant makes both showings, it cannot

be said that the conviction . . . resulted from a breakdown in the adversary process

that rendered the result unreliable.” Id. Thus, the failure to demonstrate deficient

performance or prejudice is fatal to an ineffective-assistance claim. See id. at 683;

Green v. Johnson, 160 F.3d 1029, 1035 (5th Cir. 1998).




20
       Petition [Doc. # 1], at 6.
21
       Supplemental Affidavit of Defense Counsel [Doc. # 9-29], at 82-86.
22
       Findings of Fact and Conclusions of Law [Doc. # 9-29], at 92-98.

                                          12
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 13 of 29




       To demonstrate deficient performance, “the defendant must show that

counsel’s representation fell below an objective standard of reasonableness.”

Strickland, 466 U.S. at 688. This is a “highly deferential” inquiry in which “counsel

is strongly presumed to have rendered adequate assistance” and that the challenged

conduct was the product of reasoned trial strategy. Id. at 690. To overcome this

presumption, a defendant must identify the acts or omissions of counsel that are

alleged not to have been the result of reasonable professional judgment. Id.

       A showing of mere error by counsel, even if professionally unreasonable, does

not warrant setting aside the judgment of a criminal proceeding if the error had no

effect on the judgment. Id. at 691. To establish the requisite prejudice, “[t]he

defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id.

at 694.    “The likelihood of a different result must be substantial, not just

conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (2011).

       The Texas Court of Criminal Appeals denied relief on Sandoval’s claims

based on findings made by the state habeas corpus court and its own independent

review of the record.23 Thus, Sandoval’s allegations of ineffective assistance are

addressed below under the doubly deferential Strickland standard that applies on



23
       Action Taken on Writ No. 87,969-03 [Doc. # 9-28], at 1.

                                          13
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 14 of 29




federal habeas review. See Knowles v. Mirzayance, 556 U.S. 111, 123 (2009); see

also Richter, 562 U.S. at 105 (emphasizing that the standards created by Strickland

and § 2254(d) are both “highly deferential,” and “‘doubly’ so” when applied in

tandem) (citations and quotations omitted).

             1.     Failure to Question the Venire Panel for Bias (Claim 2a)

       Sandoval alleges that defense counsel was deficient for failing to ask

questions of the venire panel during voir dire to determine whether any of the

potential jurors were related to or knew the State’s witnesses, the victim, or the

victim’s friends or family to determine bias.24 In response to this allegation,

Sandoval’s defense counsel explained that he did not find it necessary to ask the voir

dire panel whether they knew the complainant, his family, or any potential witnesses

in the case because the trial court had already explained the law regarding the

presumption of innocence and questioned the panel about that issue.25 Counsel noted

that he specifically questioned the panel about bias and discussed the issue with

several potential jurors who spoke up.26 Based on his questioning and the additional

questions posed by the trial court, defense counsel was satisfied that he had sufficient



24
       Petition [Doc. # 1], at 6; Memorandum in Support [Doc. # 4], at 14-15.
25
       Supplemental Affidavit of Defense Counsel [Doc. # 9-29], at 83.
26
       Id.

                                           14
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 15 of 29




knowledge to make strikes that were beneficial to Sandoval.27 Counsel added that it

was his practice to speak with the jury after trial and to the best of his recollection

none of the jurors indicated that they knew anyone in the case.28

       The state habeas corpus court found that defense counsel’s affidavit was

“credible and reliable in all ways” and that the facts asserted therein were “true.”29

After finding further that counsel’s affidavit was consistent with the transcript of the

voir dire, the court concluded that defense counsel’s trial strategy was reasonable

under the circumstances.30 The state habeas corpus court also found that Sandoval

did not demonstrate that any jury member actually knew any of the parties involved

in the case or that he was prejudiced in any way and, therefore, he failed to

demonstrate that he was denied effective assistance of counsel during voir dire.31

       Credibility findings such as those made by the state habeas corpus court with

respect to defense counsel’s affidavit are entitled to substantial deference on federal

habeas review. See Coleman v. Quarterman, 456 F.3d 537, 541 (5th Cir. 2006)

(citing Guidry v. Dretke, 397 F.3d 306, 326 (5th Cir. 2005)). In that respect, the


27
       Id.
28
       Id.
29
       Findings of Fact and Conclusions of Law [Doc. # 9-29], at 90.
30
       Id. at 90-91.
31
       Id. at 92.

                                           15
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 16 of 29




state court’s factual findings and credibility determinations are presumed correct for

purposes of federal habeas corpus review unless they are rebutted with “clear and

convincing evidence.” 28 U.S.C. § 2254(e)(1); Valdez v. Cockrell, 274 F.3d 941,

947 (5th Cir. 2001).

       Sandoval does not present any evidence showing that a juror who served at

his trial harbored any impermissible bias and, as a result, he does not overcome the

presumption of correctness that applies to the state habeas corpus court’s fact

findings and credibility determinations. Because the record does not show that

Sandoval’s trial was tainted by jury bias, he does not demonstrate that his counsel’s

strategy was deficient or that he was actually prejudiced. Based on this record,

Sandoval does not demonstrate that the state habeas corpus court’s decision to deny

relief was objectively unreasonable or that he is entitled to relief. Therefore, the

respondent is entitled to summary judgment on this issue.

             2.     Failure to Object to an Extraneous Offense (Claim 2b)

       Sandoval contends that his defense counsel was deficient for failing to object

to a comment made by the prosecutor during closing argument about whether he

committed the extraneous offense of evading arrest.32 In his affidavit to the state

habeas corpus court, Sandoval’s defense counsel clarified that the challenged remark



32
       Petition [Doc. # 1], at 6-7; Memorandum in Support [Doc. # 4], at 15-16.

                                           16
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 17 of 29




was made by the prosecutor after defense counsel raised the issue during his closing

argument at the punishment phase of the proceeding.33 When attempting to curry

favor during his closing remarks, defense counsel advised the jurors that Sandoval

had cooperated with the police during their investigation.34             The prosecutor

countered defense counsel’s argument by noting that witnesses had testified that

Sandoval left the scene of the offense and was not arrested for another seven

months.35 Defense counsel did not object because the prosecutor’s argument was

based on the evidence and he did not want to highlight the fact that Sandoval had

been avoiding the police, which made him look guilty.36

       The state habeas corpus court found that defense counsel’s account was

supported by the record, which contained evidence that police were unable to locate

Sandoval at his residence after obtaining a warrant for his arrest and that he did not

turn himself in after his family was informed about that warrant.37 Finding that the

jury could have deduced from this evidence that Sandoval was evading arrest, the

state habeas corpus court found that the prosecutor’s argument was proper and that


33
       Supplemental Affidavit of Defense Counsel [Doc. # 9-29], at 84.
34
       Id.
35
       Id.
36
       Id.
37
       Findings of Fact and Conclusions of Law [Doc. # 9-29], at 92.

                                           17
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 18 of 29




defense counsel reasonably reached the same conclusion when he decided not to

object.38 As a result, the state habeas corpus court concluded that Sandoval failed to

show that defense counsel’s failure to object was unreasonable or deficient.39

       A Texas prosecutor’s jury argument is considered proper if it falls within one

of the following categories: (1) a summation of the evidence; (2) a reasonable

deduction from the evidence; (3) an answer to argument of opposing counsel; (4) a

plea for law enforcement. See Brown v. State, 270 S.W.3d 564, 570 (Tex. Crim.

App. 2008). Sandoval does not demonstrate that the prosecutor’s argument was

improper or that his counsel had, but failed to make, a valid objection. Absent a

showing that counsel was deficient, Sandoval fails to show that the failure to raise

an objection constitutes ineffective assistance. See Turner v. Quarterman, 481 F.3d

292, 298 (5th Cir. 2007) (holding that “counsel cannot have rendered ineffective

assistance of counsel by failing to make an objection that would have been

meritless”); Green v. Johnson, 160 F.3d 1029, 1037 (5th Cir. 1998) (“[F]ailure to

make a frivolous objection does not cause counsel’s performance to fall below an

objective level of reasonableness.”). Because Sandoval does not show that the state




38
       Id. at 93.
39
       Id.

                                         18
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 19 of 29




court’s decision to reject this claim was unreasonable, the respondent is entitled to

summary judgment on this claim.

             3.     Failure to Object to Questioning – Part One (Claim 2c)

       Sandoval contends that his defense counsel was deficient for failing to object

to improper questioning of Deputy Quintanilla about witnesses who did not testify.40

Sandoval contends that Deputy Quintanilla was allowed to testify on direct

examination about whether accounts given by other individuals who witnessed the

shooting, including a young child (“J.T.”), were consistent with testimony given by

two others who testified for the State at Sandoval’s trial, identifying him as the

person who shot Cesareo Herrera.41

       Defense counsel explained that, to the best of his recollection, he did not

object to the prosecutor’s questioning of Deputy Quintanilla because the question

was not eliciting a response about an actual statement given by J.T.42 Defense

counsel noted that the prosecutor asked one question regarding whether J.T.’s

statement was consistent with those given by others and then moved on without

asking about the content of J.T.’s statement.43

40
       Petition [Doc. # 1], at 7; Memorandum in Support [Doc. # 4], at 16-19.
41
       Id.
42
       Supplemental Affidavit of Defense Counsel [Doc. # 9-29], at 84.
43
       Id.

                                           19
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 20 of 29




       The state habeas corpus court found that defense counsel’s affidavit was

supported by the transcript, which confirms that Deputy Quintanilla only testified

about whether J.T.’s statement was consistent with that of two witnesses who

testified at trial and that he did not testify about the content of any statement that J.T.

had made to him.44 The state habeas corpus court concluded that Sandoval failed to

show that defense counsel’s failure to object was deficient or that the trial court

would have committed error in overruling an objection to the testimony if one had

been made.45 Noting further that Sandoval failed to show harm, the state habeas

corpus court concluded that Sandoval did not demonstrate that he was denied

effective assistance of counsel in connection with the challenged testimony.46

       Sandoval does not demonstrate that counsel had a valid objection to raise that

would not have been overruled by the trial court. See Head v. State, 4 S.W.3d 258,

260-63 (Tex. Crim. App. 1999) (holding that the trial court’s decision to allow an

investigator’s testimony about whether various witness statements were “consistent”

did not violate the prohibition against inadmissible hearsay found in Tex. R. Evid.

801 and was not an abuse of discretion). Accordingly, he fails to establish that



44
       Findings of Fact and Conclusions of Law [Doc. # 9-29], at 94.
45
       Id. (citing Tex. R. Evid. 801(a)) (citations omitted).
46
       Id. at 94-95.

                                             20
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 21 of 29




defense counsel was deficient or that the state habeas corpus court’s decision was

unreasonable. The respondent is entitled to summary judgment on this issue.

             4.     Failure to Object to Questioning – Part Two (Claim 2d)

       Sandoval contends further that his defense counsel was deficient for failing to

object when the prosecutor asked Deputy Quintanilla why J.T. was not available to

testify.47 Sandoval contends that he was prejudiced as a result because Quintanilla

responded by telling the jury that J.T.’s mother knew Sandoval’s family, that she

was “very frightened” about possible “retaliation” against her son, and that “she did

not want her 10 year-old boy involved.”48

       In response to this claim, defense counsel explained that he did not object to

the questioning of Deputy Quintanilla on this issue “because there was no valid legal

objection to make.”49 Defense counsel noted that Quintanilla was testifying that he

met with J.T., who witnessed the murder, and in Quintanilla’s opinion “the witness

was scared.”50 Defense counsel observed further that Quintanilla did not testify

about any statements made by J.T., and that the prosecutor’s questioning did not




47
       Petition [Doc. # 1], at 7; Memorandum in Support [Doc. # 4], at 20-22.
48
       Memorandum in Support [Doc. # 4], at 21 (quoting R.R. vol. 3, pp, 206-07).
49
       Supplemental Affidavit of Defense Counsel [Doc. # 9-29], at 85.
50
       Id.

                                           21
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 22 of 29




elicit anything else that would have warranted an objection.51 The state habeas

corpus court noted that Sandoval failed to meet his burden to specify what objection

his counsel should have made to this portion of Deputy Quintanilla’s testimony.52

The state habeas corpus court found further that defense counsel’s assessment was

reasonable and not deficient under the circumstances.53

       Sandoval argues that it is impermissible for a prosecutor to imply that a

witness has been “frightened from the courtroom by a defendant.”54 The case that

Sandoval primarily relies upon, however, concerns jury argument by the prosecutor

that was unsupported by the evidence rather than the propriety of a question posed

by the prosecutor during direct examination. See Thomas v. State, 519 S.W.2d 430,

431 (Tex. Crim. App. 1975) (recognizing that a prosecutor may not imply that a

particular witness was afraid to testify without evidentiary support); see also De Los

Santos v. State, 918 S.W.2d 565, 570-71 (Tex. App. — San Antonio 1996, no pet.)

(distinguishing the Thomas case and concluding that the prosecutor’s generalized

comments about witnesses being afraid to testify constituted a reasonable deduction




51
       Id.
52
       Findings of Fact and Conclusions of Law [Doc. # 9-29], at 96.
53
       Id.
54
       Memorandum in Support [Doc. # 4], at 20-21.

                                           22
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 23 of 29




from the evidence). None of the other cases cited by Sandoval support a finding that

his counsel was deficient for failing to raise an objection to prosecutor’s question or

the testimony in response.55 In that respect, the record confirms that Deputy

Quintanilla’s remarks concerned reluctance on the part of a mother about allowing

her ten-year-old child to testify in a murder trial after witnessing Sandoval shoot the

complainant with a firearm.56 As the intermediate court of appeals found when

affirming Sandoval’s conviction, he has not shown that the prosecutor exceeded the

bounds of permissible jury argument when he mentioned witnesses who were

reluctant to testify where the argument was supported by evidence in the record. See

Sandoval, 2015 WL 545776, at *2-3. Sandoval does not provide any authority

showing that his defense counsel had a valid objection to make to the prosecutor’s

question or to Deputy Quintanilla’s opinion about whether J.T. was frightened by

what he saw and reluctant to come to court. Based on this record, Sandoval does not

show that he was denied effective assistance of counsel or that the state court’s



55
        Sandoval also references two opinions from the United States Court of Appeals for
the Seventh Circuit, which involved improper evidence of a defendant’s direct threats made
to testifying witnesses. See Memorandum in Support [Doc. # 4], at 21 (citing Dudly v.
Duckworth, 854 F.2d 967 (7th Cir. 1988); Clark v. Duckworth, 906 F.2d 1174 (7th Cir.
1990)). Neither decision is binding precedent or clearly applicable here and, notably, the
Fifth Circuit has expressly declined to follow Dudly or Clark in another case. See United
States v. Covorubbia, 52 F.3d 1068, 1995 WL 241813 at *3-4 (5th Cir. April 14, 1995)
(per curiam) (unpublished).
56
       See Court Reporter’s Record, vol. 3 [Doc. # 9-10], at 206-07, 235.

                                           23
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 24 of 29




decision is not otherwise entitled to deference on federal habeas corpus review.

Accordingly, the respondent is entitled to summary judgment on this claim.

              5.       Failure to Impeach a Witness (Claim 2e)

       Sandoval contends that his counsel was deficient for failing to impeach one

of the State’s witnesses, Jaime Duarte, about the fact that Duarte was initially

considered to be a suspect in the case before he described Sandoval to a sketch

artist.57 Sandoval maintains that, as a suspect, Duarte had a motive to lie and that

defense counsel should have objected to his testimony under Tex. R. Evid. 613(b)

and filed a motion for a mistrial or motion for new trial once Duarte’s motive to lie

was established.58

       In response to this allegation, defense counsel explained in his affidavit that

he did not find it necessary to impeach Duarte’s testimony because information

about Duarte’s status as a suspect had been presented already through testimony

given by Deputy Quintanilla.59 Counsel explained further that a central part of his

defensive strategy was to use this information to argue that Duarte was a suspect and

not a credible witness.60 The state habeas corpus court found that the jury heard that

57
       Petition [Doc. # 1], at 7; Memorandum in Support [Doc. # 4], at 19-20.
58
       Id.
59
       Supplemental Affidavit of Defense Counsel [Doc. # 9-29], at 84.
60
       Id. at 84-85.

                                           24
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 25 of 29




Duarte was a suspect at the beginning of the homicide investigation and that defense

counsel argued in his summation that Duarte only identified Sandoval as the

perpetrator to deflect attention away from himself.61 The state habeas corpus court

found that Sandoval’s claim that defense counsel was deficient for failing to impeach

Duarte had “no merit” and that it would not have granted a motion for new trial

regarding Duarte’s testimony if one had been filed.62

       Choices regarding impeachment are generally a matter of trial strategy and

may not be second-guessed in a federal habeas corpus proceeding. See Strickland,

466 U.S. at 689; see also Mills v. Armontrout, 926 F.2d 773, 774 (8th Cir. 1991)

(observing that trial counsel’s decision to refrain from impeaching a witness was a

reasoned choice of trial strategy that was not subject to challenge in an ineffective-

assistance claim on federal habeas review); Laugand v. Cain, Civil No. 06-5269,

2007 WL 3275127, at *7 (E.D. La. Nov. 6, 2007) (explaining that a decision

regarding whether to attempt to impeach a witness “is a matter which calls on

counsel’s professional judgment and requires him to balance a number of factors,

including but not limited to the relative importance of the perceived inconsistencies,

the likelihood of whether a witness can explain those inconsistencies, and the



61
       Findings of Fact and Conclusions of Law [Doc. # 9-29], at 95.
62
       Id. at 95-96.

                                           25
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 26 of 29




possible alienation of jurors by endless disputes concerning what they may consider

ultimately inconsequential and time-consuming issues.”). Sandoval does not show

that counsel had a valid objection to raise under Rule 613(b) of the Texas Rules of

Evidence, which provides that a witness may be impeached by using extrinsic

evidence to show bias or interest after a proper foundation has been established.63

He does not otherwise demonstrate that his counsel had grounds to move for a

mistrial or that counsel was deficient for failing to file motion for new trial on any

particular issue. Because he does not demonstrate deficient performance or actual

prejudice as the result of his counsel’s chosen strategy on cross-examination,

Sandoval fails to show that the state habeas corpus court’s decision was

unreasonable. Therefore, the respondent is entitled to summary judgment on this

issue.

               6.     Failure to Object to Improper Argument (Claim 2f)

         Sandoval contends that his defense counsel was deficient for failing to object

to improper argument by the prosecutor about two of the State’s witnesses.64

Specifically, Sandoval contends that the prosecutor argued that two of the State’s



63
      See Tex. R. Evid. 613(b)(4) (“Extrinsic evidence of a witness’s bias or interest is
not admissible unless the witness is first examined about the bias or interest and fails to
unequivocally admit it.”).
64
         Petition [Doc. # 1], at 7; Memorandum in Support [Doc. # 4], at 22-23.

                                             26
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 27 of 29




witnesses (Jaime Duarte and Elida Bronfield) never spoke to each other before trial,

improperly bolstering their credibility, when there was no evidence in the record

establishing that the two witnesses never spoke before trial.65

       In his affidavit to the state habeas corpus court, Sandoval’s defense counsel

explained that he had attacked the credibility of Duarte and Bronfield in his closing

argument and that the prosecutor responded in rebuttal by making arguments about

why those witnesses were credible.66 According to defense counsel, “[t]he evidence

was clear that Bronfield and Duarte had never met each other in any way.”67 In view

of the fact that the witnesses did not know each other, defense counsel believed that

an objection would only have highlighted the prosecutor’s point and would have

been detrimental to his client’s case.68

       The state habeas corpus court found that defense counsel made a reasonable

strategic decision to not object to the prosecutor’s argument because the evidence

did not demonstrate that Bronfield and Duarte knew each other or that they ever met

before trial and because such an objection would highlight the point that the




65
       Id. at 22.
66
       Supplemental Affidavit of Defense Counsel [Doc. # 9-29], at 85.
67
       Id. at 85-86.
68
       Id. at 86.

                                           27
      Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 28 of 29




prosecutor was trying to make.69       The state habeas corpus court also found that

defense counsel was not deficient because the prosecutor’s argument was made in

response to arguments by opposing counsel and was not improper.70

        Sandoval does not present any evidence showing that Duarte and Bronfield

knew each other or met before trial and he does not otherwise show that his defense

counsel had, but failed to make, a valid objection. Under these circumstances,

Sandoval fails to show that the state habeas corpus court’s decision was

unreasonable or that he has a valid claim for relief. Because Sandoval has not

established that he has a valid claim, the respondent’s motion for summary judgment

will be granted and this action will be dismissed.

IV.     CERTIFICATE OF APPEALABILITY

        Rule 11 of the Rules Governing Section 2254 Cases requires a district court

to issue or deny a certificate of appealability when entering a final order that is

adverse to the petitioner. A certificate of appealability will not issue unless the

petitioner makes “a substantial showing of the denial of a constitutional right,” 28

U.S.C. § 2253(c)(2), which requires a petitioner to demonstrate “‘that reasonable

jurists would find the district court’s assessment of the constitutional claims



69
        Findings of Fact and Conclusions of Law [Doc. # 9-29], at 98.
70
        Id.

                                            28
     Case 4:20-cv-00865 Document 12 Filed on 03/01/21 in TXSD Page 29 of 29




debatable or wrong.’” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack

v. McDaniel, 529 U.S. 473, 484 (2000)). Under the controlling standard, a petitioner

must show “that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Miller-El,

537 U.S. at 336 (internal citation and quotation marks omitted). Because the

petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

V.     CONCLUSION AND ORDER

       Based on the foregoing, the Court ORDERS as follows:

          1. The respondent’s motion for summary judgment [Doc. # 8] is
             GRANTED.

          2. The petition for a writ of habeas corpus under 28 U.S.C. § 2254 filed
             by Casimiro Bustos Sandoval [Doc. # 1] is DENIED and this case is
             DISMISSED with prejudice.

          3. A certificate of appealability is DENIED.

       The Clerk will provide a copy of this order to the parties.

                                     March 1
       SIGNED at Houston, Texas on _____________________________, 2021.




                                  _____________________________________
                                            NANCY F. ATLAS
                                  SENIOR UNITED   STATES
                                                NAN       DISTRICT JUDGE
                                                     Y F. ATLAS
                                       SENIOR UNI          STATES DISTRICT JUDGE
                                           29
